Citation Nr: 1744545	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously remanded by the Board in February 2015.  The case has been returned to the Board for review.

In May 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In this case, the Board finds that a discussion of the procedural history is required.  In May 2014, VA received a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, wherein pertinent part, the Veteran requested service connection for sleep impairment.  A July 2014 rating decision denied entitlement to service connection for sleep apnea (claimed as sleep impairment).  VA received a statement from the Veteran in December 2014.  In the statement, he requested that the rating decision be reversed.  In February 2015, the Board determined that the December 2014 statement constituted a timely notice of disagreement.  38 C.F.R. § 20.201.  In the February 2015 decision the Board remanded the issue to provide the Veteran a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2017 the RO issued the Veteran a supplemental statement of the case as opposed to a statement of the case as directed by the February 2015 Board remand.  In August 2017 VA received a VA Form 21-4138, Statement in Support of Claim, wherein pertinent part, the Veteran requested to continue to appeal the issue of entitlement to service connection for sleep apnea.

In August 2017, the Veteran and his representative were notified that they had ten days of the date of the request to provide VA with a VA Form 646, Statement of Accredited Representative in Appealed Case.  In September 2017, the Veteran was notified by a VA notice letter that his appeal had been returned to the Board's docket and as the appeal was previously remanded, the Board would expedite action on the case.  The Board recognizes the VA regulations pertaining to the appellate process and the perfection of an appeal, to include 38 C.F.R. §§ 20.200 - 202 and 20.300 - 302.  However, the Board accepts appellate jurisdiction of the issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD.  Under these circumstances, the Veteran was justified in his reliance on communications from VA, to include the May 2017 supplemental statement of the case adjudication of the sleep apnea issue, the August 2017 request for a VA Form 646 and the September 2017 letter from the Board accepting appellate status of the issue.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  The Veteran is not prejudiced in the Board's decision to adjudicate the issue listed on appeal as a remand to correct procedural matters would serve no useful purpose and would needlessly delay adjudication.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  As such, the Board will consider the issue as listed on the title page of this decision.        

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board finds that the issue on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran contends that his current sleep apnea disability is the result of his service-connected PTSD.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received May 2014.

The Veteran was afforded a VA examination as to his claimed sleep apnea disability in February 2014.  The February 2014 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's November 2008 diagnosis of obstructive sleep apnea.  The February 2014 VA examiner opined that the Veteran's sleep apnea is not "caused by or a result of his service connected PTSD."  As rationale the VA examiner stated there is no evidence in the medical literature of a causal relationship between these two conditions.  

The Board finds the February 2014 VA examination to be inadequate for decision-making purposes because the VA examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea was aggravated by his service-connected PTSD.  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Because the February 2014 VA examination is inadequate for decision-making purposes, the issue must be remanded for further VA opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    

Additionally, in December 2014 the Veteran submitted studies entitled "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort" and "Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel" published by Sleep, which examined the relationship between psychiatric disorders, to include PTSD, and the risk of developing sleep apnea.  In the December 2014 correspondence, the Veteran asserted that his obstructive sleep apnea was secondary to his service-connected PTSD and claimed the above articles show the two are related, refuting the February 2014 VA examiner's rationale that there is no medical literature linking sleep apnea and PTSD.   

Accordingly, the case is REMANDED for the following action:

1.   Forward the record and a copy of this remand to the examiner who conducted the February 2014 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to his active service.

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is proximately due to or the result of his service-connected PTSD.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.  In addressing these questions, the reviewing examiner must consider, and reference in his/her rationale, the studies cited by the Veteran in December 2014 as they relate to any relationship between the Veteran's obstructive sleep apnea and his service-connected PTSD.  

2)  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




